



Exhibit 10.1
CONFIDENTIAL AGREEMENT AND RELEASE
THIS CONFIDENTIAL AGREEMENT AND RELEASE (“Agreement”) is made and entered into
by and between Robert Dozier (“Dozier”), on the one hand, and Federal Home Loan
Bank of Atlanta (“FHLBA”), on the other hand, referred to collectively herein as
the “Parties.”
WHEREAS, Dozier is employed by FHLBA as Executive Vice President, Chief Business
Officer; and
WHEREAS, Dozier has announced his intention to retire from employment with
FHLBA; and
WHEREAS, FHLBA wishes to ensure an orderly transition of Dozier’s duties and
responsibilities;
WHEREAS, FHLBA’s promises made herein represent consideration to which Dozier
would not otherwise be entitled, and, in exchange therefore, Dozier has agreed
to a general and complete release and waiver of all claims, and to abide by the
terms of this Agreement;
NOW, THEREFORE, IN CONSIDERATION of the provisions and mutual promises herein
contained and other good and valuable consideration the sufficiency of which is
hereby acknowledged, it is agreed as follows:
1. SEPARATION OF EMPLOYMENT AND TRANSITION PERIOD. FHLBA and Dozier agree that
Dozier’s last day of active employment shall be December 31, 2019 or such
earlier date on which Dozier commences employment with an entity other than
FHLBA or Dozier is terminated from employment by FHLBA for Cause (“Separation
Date”). During the period which remains before the Separation Date (the
“Transition Period”), Dozier will assist in the transitioning of his
responsibilities to others as directed by FHLBA’s Chief Executive Officer
(“CEO”) and shall serve as a consultant to the CEO as directed, complying with
all other conditions of employment as determined by the CEO.
 
For purposes of this Agreement, “Cause” shall mean the occurrence of any of the
following events: (a) Dozier’s continued failure to perform substantially his
duties with FHLBA or to follow any lawful directive of the FHLBA’s Chief
Executive Officer (“CEO”) or FHLBA Board of Directors (“Board”); (b) Dozier’s
engaging in illegal conduct or willful misconduct which is, or is likely to be,
materially injurious to FHLBA, its financial condition, or its reputation; (c)
Dozier’s material violation of law or regulation applicable to FHLBA, or
material violation of FHLBA’s written policies or guidelines, including, without
limitation, any code of conduct or ethics adopted by FHLBA; (d) Dozier’s
commission of, indictment for or conviction of, plea of guilty or nolo
contendere with respect to, or agreement to enter into a pre-trial diversion or
similar program in connection with the prosecution for, a felony of any type or
any crime involving fraud, theft, misappropriation, embezzlement, dishonesty,
breach of trust or money laundering or any form of moral turpitude; (e) Dozier’s
breach of fiduciary duties owed the FHLBA; or (f)(i) FHLBA’s receipt of a
written notice under 12 U.S.C. Section 1422b(a)(2) seeking Dozier’s removal or
suspension, (i) the issuance of a notice of charges by the FHFA against Dozier
or FHLBA based upon the actions or activities of Dozier under 12 U.S.C.
1422b(a)(5), (iii) the seeking of or entry of a cease and desist order by the
FHFA against Dozier or FHLBA relating to actions of or conduct by Dozier, or
(iv) the imposition of civil money penalties by the FHFA relating to action or
conduct by Dozier. Notwithstanding the foregoing, in the case of any conduct
described in clauses (a), (c), or (e) of the immediately preceding sentence, if
such conduct is reasonably susceptible of being cured, then Dozier’s termination
shall be for “Cause” only if Dozier fails to cure such conduct within ten
business (10) days after receiving written notice from FHLBA describing such
conduct in reasonable detail.







--------------------------------------------------------------------------------





2.CONSIDERATION. Dozier acknowledges and agrees that Dozier has been paid all
wages and accrued benefits due through the date of this Agreement, except for
those due in the normal course for pay periods from the date of this Agreement
through September 13, 2019, which will be paid via normal payroll practices, and
further acknowledges and agrees that FHLBA will have no further obligation to
Dozier for wages, back pay, severance pay, bonuses, incentive pay, benefits,
insurance, vacation pay, sick leave, other leave, or for any other reason,
except for the foregoing and as specifically set forth in this Agreement. Any
benefits to which Dozier may be entitled will be governed by the terms of the
relevant benefit plan or applicable law.


As consideration for Dozier’s promises, releases and covenant not to sue as set
forth in this Agreement, FHLBA agrees as follows:


2.1 Transition Period Consideration. During the Transition Period, Dozier will
be paid Dozier’s full biweekly base salary, less all applicable deductions and
withholdings, and Dozier shall be entitled to continue in all FHLBA benefit
plans on the same cost shared basis as Dozier participated immediately prior to
the Effective Date of this Agreement. The Parties agree that, after September
13, 2019, Dozier will work remotely and will not report to the offices of FHLBA
except on those occasions as directed by FHLBA’s CEO. Further, the Parties agree
that, subject to Dozier obtaining prior approval from FHLBA, which shall not be
unreasonably withheld, Dozier may serve on the Board of other entities during
the Transition Period.


2.2 Special Retention/Severance Payment. Provided that Dozier (a) remains
employed until December 31, 2019; (b) complies during the Transition Period with
all lawful requests and instructions from the CEO and Board and all terms of
this Agreement, including, but not limited to Sections 8 through 12; and (c)
executes and does not revoke a Supplemental General Release and Covenant Not to
Sue in the form of Exhibit A hereto (the “Supplemental Release”), then, within
fifteen (15) days following the Separation Date, FHLBA will pay Dozier the total
sum of Eight Hundred Eighty One Thousand Two Hundred Fifty Dollars and Zero
Cents ($881,250) as a lump sum, less all applicable deductions and withholdings
(“Retention/Severance Payment”). Fifty Thousand Dollars and Zero Cents
($50,000.00) of the Retention/Severance Payment is in consideration for Dozier’s
waiver of any alleged claim arising under the Age Discrimination in Employment
Act of 1967 (“ADEA”) and the remainder of the Retention/Severance Payment is in
consideration of all other promises, releases and covenants by Dozier as set
forth in this Agreement.


No interest will accrue or be due on any of the payments described in this
Section 2.
3.TAX CONSEQUENCES OF SETTLEMENT. Except for the amounts withheld by FHLBA from
the payments specified in Section 2 of this Agreement, Dozier agrees that FHLBA
is not liable for the payment of any tax assessed against Dozier in connection
with this settlement. Rather, Dozier agrees that any such tax shall be his sole
responsibility. Nothing contained herein shall be construed or relied upon as
any advice or opinion by or on behalf of FHLBA regarding the tax treatment of
the payments described in this Agreement, and Dozier hereby expressly
acknowledges that he will rely solely on his own accountants, attorneys, or
advisors for such advice or opinion.


4.GENERAL AND COMPLETE WAIVER AND RELEASE. Dozier waives, discharges and
releases FHLBA, its affiliates, subsidiaries, officers, directors, employees,
agents, shareholders, attorneys and successors and assigns (the “FHLBA
Releasees”) from any and all claims, demands, charges, complaints, liabilities,
obligations, actions, causes of action, suits, costs, expenses, losses,
attorneys’ fees, and damages of any nature whatsoever, known or unknown, for
relief of any nature at law or in equity, which Dozier now





--------------------------------------------------------------------------------





has, owns or holds, or claims to have, own or hold, or which Dozier at any time
heretofore had, owned or held, or claimed to have, own or hold against any of
the FHLBA Releasees and expressly waives and opts out of all claims, whether
asserted on an individual or class action basis, against the FHLBA Releasees,
including, but in no way limited to: any claim arising from or related to
Dozier’s employment by FHLBA or separation from employment with FHLBA, any claim
under the Age Discrimination in Employment Act of 1967 (“ADEA”), as amended;
Title VII of the Civil Rights Act of 1964, as amended; 42 U.S.C. § 1981; The
Civil Rights Act of 1866; the Civil Rights Act of 1991; The Americans With
Disabilities Act (“ADA”); the Rehabilitation Act of 1973; the Family and Medical
Leave Act (“FMLA”); the Employee Retirement Income Security Act (“ERISA”); the
Equal Pay Act (“EPA”); the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”); the Occupational Safety and Health Act (“OSHA”); all “whistleblower
claims” or other claims involving the violation of public policy, retaliation,
or interference with legal rights, but only to the extent allowed by law, and
all claims alleging an adverse employment action motivated by employee activity
protected by any local, state, or federal law; any and all other federal, state,
and local employment or discrimination laws; any tort, or constitutional claims;
and any alleged breach of contract claims (specifically including, but not
limited to, any claim based on any contract of employment) or claims of
promissory estoppel through the Effective Date of this Agreement. Dozier
represents that Dozier has not assigned to any other person any of such claims
and that Dozier has the full right to grant this release. It is agreed that this
is a general release and it is to be broadly construed as a release of all
claims; provided that, notwithstanding the foregoing, this Section expressly
does not include a release of any claims that cannot be released hereunder by
law and provided further that, notwithstanding the foregoing, this Section
expressly does not include a release of any claims for vested pension or other
benefits.


Dozier understands that Dozier is releasing claims that Dozier may not know
about. Dozier acknowledges that Dozier is doing so knowingly and voluntarily.
Dozier expressly waives all rights Dozier might have under any law that is
intended to protect Dozier from waiving unknown claims. Dozier understands the
significance of doing so.
5.COVENANT NOT TO SUE. Dozier covenants not to file a lawsuit, commence an
arbitration or otherwise pursue any of the claims released by this Agreement.
This Covenant Not to Sue includes, but is not limited to, claims arising under
federal, state or local laws prohibiting employment discrimination and
whistleblower retaliation, claims arising under severance plans and contracts,
tort claims and claims growing out of any legal restrictions on FHLBA’s rights
to take any employment action, whether statutory, contractual or arising under
common law or case law. It is understood and agreed that Dozier is not
prohibited from filing an administrative charge with or participating in an
investigation conducted by the U.S. Equal Employment Opportunity Commission
(“EEOC”) or other local, state or federal governmental agency. With respect to
such agency filings or charges, however, Dozier agrees that Dozier waives all
claims for, and is not entitled to, any damages for alleged violations of
Dozier’s rights or personal injuries suffered by Dozier occurring before the
Effective Date of this Agreement.


6.EMPLOYMENT REFERENCE. Dozier will direct any person or entity seeking a
reference or information from FHLBA concerning Dozier exclusively to either
Wesley McMullan, FHLBA’s CEO, or Bryan Delong, FHLBA’s Chief Human Resources
Officer, or Mr. Delong’s successor (“CHRO”), who will provide a reference
consistent with the content of Exhibit B. Dozier will not provide the name of
any other employee, officer, or director of FHLBA as a potential reference
without first obtaining the express written consent of FHLBA’s CEO or CHRO.


7.RECORDS / FHLBA PROPERTY. Dozier covenants and agrees that, prior to the
Separation Date, he will return to FHLBA all physical and electronic files,
memoranda, records, documents, photographs,





--------------------------------------------------------------------------------





computer discs, audiotapes, videotapes, and manuals, including all copies or
reproductions of the same, that Dozier received from FHLBA or directly obtained
through his employment with FHLBA, and all equipment or other property furnished
to him by FHLBA, including, but in no way limited to, all security passes and
credit cards; provided, however, that Dozier shall be permitted to retain his
FHLBA issued cell phone and iPad after FHLBA ensures that FHLBA information is
removed from such devices.


8.CONFIDENTIALITY. Dozier agrees not to disclose nor cause to be disclosed,
either directly or indirectly, the existence of this Agreement or the terms of
this Agreement unless ordered or required to do so by law, a governmental entity
or by court process or order and, if so required, Dozier shall give FHLBA prompt
notice sufficient to permit FHLBA to seek a protective order or other
appropriate relief before disclosure is made; provided, however, that Dozier may
disclose such information to his immediate family living in his household and
also to his attorney, to his financial advisor and to his professional tax
advisor or tax return preparer for the limited purpose of obtaining advice
regarding such tax return or returns as may be necessary. If Dozier makes such
limited disclosure to such persons as is specifically authorized herein, Dozier
shall affirmatively instruct the individual(s) to whom disclosure is made to
abide strictly by the conditions of confidentiality imposed hereunder. FHLBA
agrees to limit its disclosure of the existence and terms of this Agreement to
those who have a legitimate need to know and such disclosure as may be required
by law, including the Securities Exchange Act of 1934.


9.NON-DISPARAGEMENT. Dozier agrees not to make any oral or written statement
that would portray FHLBA, its officers, directors, employees or services in a
disparaging manner or negative or poor light, except as may be required in
providing truthful testimony pursuant to a lawfully issued and served subpoena
to testify at a legal proceeding.


10.COOPERATION. Following the Separation Date, upon the receipt of reasonable
notice from FHLBA, Dozier agrees that Dozier will cooperate with FHLBA’s
attorneys and representatives and provide truthful information with regard to
matters within his knowledge concerning FHLBA’s business and operations which
may be requested in connection with corporate disclosures and filings or other
matters, including, without limitation, matters which may be the subject of a
regulatory inquiry, regulatory filings, an investigation, or threatened or
pending litigation. Dozier will provide reasonable assistance to FHLBA and its
attorneys or other representatives in defense or prosecution of any litigation,
including providing truthful testimony in any jurisdiction in which FHLBA
requests without need for subpoena or other compulsory process. Upon
presentation of appropriate documentation, FHLBA shall pay or reimburse Dozier
for all reasonable out-of-pocket expenses incurred by Dozier in complying with
this Section 10.


11.TRADE SECRETS AND CONFIDENTIAL INFORMATION. Dozier covenants and agrees that
he will hold in confidence all Trade Secrets of FHLBA that came into his
knowledge during his employment by FHLBA and will not disclose, publish, or use
such Trade Secrets on his own behalf or on behalf of another entity for as long
as the information remains a Trade Secret. “Trade Secrets” means data or other
information relating to the business of FHLBA protectable as a trade secret
under applicable law, including, without limitation, and without regard to form:
technical or non-technical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, or a list of actual or potential customers, vendors, or
suppliers which is not commonly known by or available to the public and which
information (1) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and (2)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. For purposes of this Agreement, the term Trade Secret does
not include any data or information that has been voluntarily disclosed to the
public by FHLBA (except where such public disclosure has been made by me without
authorization) or that has been independently





--------------------------------------------------------------------------------





developed and disclosed by others or that otherwise enters the public domain
through lawful means. For the avoidance of doubt, Trade Secrets shall not
include the concepts of “Banking with Heart” and “Leading with Heart” as those
concepts have been developed by Dozier, and Dozier shall be permitted to use
such concepts after the Separation Date. Dozier also covenants and agrees that
he will hold in confidence all Confidential Information of FHLBA that came into
his knowledge during his employment by FHLBA and will not disclose, publish, or
use such Confidential Information on his own behalf or on behalf of another
entity for as long as the information remains Confidential Information.
“Confidential Information” means data or other information relating to the
business of FHLBA that has been disclosed to Dozier or of which Dozier became
aware as a consequence of or through his relationship with FHLBA and which has
value to the Company, and is not generally known to the Company’s competitors or
the public, including but not limited to methods of operation, names of
customers, vendors, or suppliers, price lists, financial information and
projections, marketing and strategic plans, and personnel data. Confidential
Information does not include any data or information that has been voluntarily
disclosed to the public by FHLBA or that otherwise enters the public domain
through lawful means.


12.NON-SOLICITATION. Dozier agrees that during the Transition Period and for a
period of twelve (12) months following the Separation Date, he will not,
directly or indirectly, whether on his own behalf or as a principal or
representative of any other person or entity, recruit or solicit, or attempt to
recruit or solicit, any employee or independent contractor of FHLB to terminate
his or her employment or other relationship with FHLB or to enter into
employment or any other kind of business relationship with Dozier or another
person or entity.


13.PROTECTED RIGHTS. The Parties acknowledge and agree that nothing in this
Agreement is intended to prevent or impede Dozier from providing truthful
information in connection with an investigation or proceeding authorized by law
and conducted by a government agency, or from making disclosures to, or
communicating with, a government agency regarding suspected or possible
violations of law, without prior notice to FHLBA.


14.NO ADMISSION. The Parties recognize and acknowledge that this Agreement does
not constitute and shall not be construed as an admission of any acts of
misconduct by either FHLBA or Dozier. The Parties do not admit, and in fact
specifically deny, any wrongdoing, liability, or culpability arising out of,
related to, or connected with Dozier’s employment, or termination of employment,
with FHLBA.
 
15.ARBITRATION AND REMEDY FOR BREACH. To the maximum extent allowed by
applicable law, any dispute between the Parties arising regarding the
interpretation, enforcement, or performance of this Agreement shall be resolved
by an expedited, binding, confidential arbitration before a single arbitrator
who shall have full authority to enforce this Agreement. Dozier also agrees to
resolve through final and binding arbitration any disputes Dozier may have with
any other Released Party who elects to arbitrate those disputes under this
subsection. Arbitrations shall be conducted according to standards consistent
with federal law and the rules set forth by a mutually agreed upon arbitration
provider, or if none is agreed upon, by the American Arbitration Association
(“AAA”) under the AAA’s Employment Rules. Any arbitration will be conducted in
Atlanta, Georgia. The Bank will be responsible for paying the cost of any filing
fee and the fees and costs of the Arbitrator and the arbitration; provided,
however, that if Dozier is the party initiating the claim, he is responsible for
contributing an amount equal to the filing fee to initiate a claim in the court
of general jurisdiction in the State of Georgia, City of Atlanta. Each party
will pay for its own costs and attorney's fees, if any. The Parties acknowledge
that all claims for damages and other relief available to the parties in a court
of law will be available to be awarded by the arbitrator. The prevailing party
in any such arbitration shall be entitled to attorneys’ fees and expenses of the
arbitration. The Parties waive any right to trial by jury or to go to court for
a trial of any such disputes. Notwithstanding the foregoing





--------------------------------------------------------------------------------





acknowledgement to arbitrate disputes, this provision shall not apply to agency
proceedings and actions by either Party for a temporary restraining order or
other preliminary injunctive relief which may be pursued in a court of competent
jurisdiction pending resolution of the underlying dispute in arbitration.


16.NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given on the date of delivery if delivered by hand or via email,
addressed as follows:


If to FHLBA:
M. Bryan Delong
Senior Vice President and Chief Human Resources Officer
Federal Home Loan Bank of Atlanta.
1475 Peachtree Street NE
Atlanta, GA 30309
Email: bdelong@fhlbatl.com


With a Copy to:
Reginald T. O'Shields
Senior Vice President and General Counsel
Federal Home Loan Bank of Atlanta.
1475 Peachtree Street NE
Atlanta, GA 30309
Email: roshields@fhlbatl.com


If to Dozier:
Robert Dozier
760 Burning Tree Dr. SE
Marietta, GA 30067
Email: dozierrobert@comcast.net


17.GOVERNING LAW. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
Georgia notwithstanding any conflict of law principle to the contrary.


18.RIGHT TO CONSULT WITH AN ATTORNEY, TIME TO CONSIDER. Dozier acknowledges that
FHLBA has advised Dozier to consult with an attorney before executing this
Agreement and that Dozier has been represented by counsel in connection with the
negotiation of this Agreement. Dozier further acknowledges that Dozier has been
given twenty-one (21) days from the time Dozier received this Agreement to
consider whether to sign it. Any material or non-material changes made in this
Agreement after first presented to Dozier do not restart the running of the
twenty-one (21) day period. If this Agreement is signed before the end of the
twenty-one (21) day period, Dozier agrees that it is because Dozier freely chose
to do so after carefully considering the terms of this Agreement and after
having had an opportunity to consult with an attorney of his choosing.


19.NO WAIVER. No waiver of any term or condition contained in this Agreement
shall be effective unless made or confirmed in writing by the person or entity
alleged to have waived the right. Unless that writing expressly states
otherwise, no such waiver shall be construed as a waiver of a subsequent breach
or failure of the same term or condition or a waiver of any other term or
condition contained in this Agreement.





--------------------------------------------------------------------------------







20.ENTIRE AGREEMENT. This Agreement and the Exhibits hereto set forth the entire
agreement between the Parties including, but not limited to, the separation of
Dozier from employment as described herein, and fully supersede any and all
prior agreements or understandings between them except for Dozier’s obligations
as set forth in FHLBA’s Code of Conduct and Human Resources Policies, which
obligations and provisions Dozier agrees survive termination of the employment
relationship. It is agreed that this Agreement may be modified only by a
subsequent, written agreement, executed by both Parties.


21.SEVERABILITY. Should any portion of this Agreement be declared or be
determined to be illegal, invalid, or unenforceable, the validity of the
remaining parts, terms, or provisions shall not be affected thereby and said
illegal, invalid, or unenforceable part, term, or provision shall be deemed not
to be a part of this Agreement.


22.SUCCESSORS AND ASSIGNS, BINDING AGREEMENT. This Agreement shall inure to the
benefit of and shall be binding upon the successors and assigns of the Parties,
including the surviving or resulting entity in the event FHLBA transfers all or
substantially all of its assets. It is the intent of the Parties that any
“Surviving Company” in a merger, asset sale or other business combination shall
be treated as FHLBA and shall be entitled to invoke FHLBA’s rights hereunder and
shall remain liable for all payments and performance due Dozier. It is also
acknowledged that this Agreement shall inure to the benefit of the heirs of
Dozier in the event of his death.


23.NO PRESUMPTION AGAINST DRAFTER. This Agreement has been negotiated, drafted,
and reviewed through a cooperative effort of the Parties and neither FHLBA nor
Dozier shall be considered the drafter of this Agreement so as to give rise to
any presumption or convention regarding construction of this document.


24.EFFECTIVE DATE AND REVOCATION. This Agreement will be enforceable and
effective on the eighth (8th) day after Dozier signs it and returns it to FHLBA
(the “Effective Date”). The Parties agree that Dozier may revoke this Agreement
any time during the first seven (7) days after Dozier signs it. To make a valid
revocation of this Agreement, Dozier must deliver a signed notice of revocation
to FHLBA, either via personal delivery or via next day overnight delivery by a
reliable carrier, to the attention of: Bryan Delong, Chief Human Resource
Officer, Federal Home Loan Bank of Atlanta, 1475 Peachtree St NE, Atlanta, GA
30309. This notice of revocation must be received before the end of the seven
(7) day revocation period. Upon delivery of a timely notice of revocation, this
Agreement will be null and void, and neither Dozier nor FHLBA will have rights
or obligations under it. The Agreement may not be revoked after the Effective
Date. If Dozier attempts to rescind, revoke or annul this Agreement after the
Effective Date, or if he attempts at any time to make, assert or prosecute any
claim covered by the release contained in Section 4 above, he agrees, prior to
filing or instituting such claim, to return to FHLBA any and all payments
already received by him under this Agreement and, if FHLBA prevails in defending
the enforceability of any portion of the Agreement or in defending itself
against any such claim brought by Dozier, he will pay FHLBA’s attorney’s fees
and costs incurred in defending itself against the claims and/or the attempted
revocation, rescission or annulment. FHLBA agrees, however, that Dozier shall
not be required to repay the monies paid to him under the terms of this
Agreement in consideration of his waiver of claims under the ADEA or pay FHLBA
all of its attorneys’ fees and costs incurred in its defense of Dozier’s action
(except those attorneys’ fees or costs specifically authorized under federal or
state law) in the event that Dozier seeks to challenge his waiver of claims
under the ADEA.


25.SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of





--------------------------------------------------------------------------------





this Agreement. In the event of any inconsistency between the terms of this
Agreement and any form, award, plan or policy of FHLBA, the terms of this
Agreement shall govern and control.


26.COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.


PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A WAIVER AND RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.


ROBERT DOZIER
FEDERAL HOME LOAN BANK OF ATLANTA
 
 
/s/ Robert Dozier
/s/ W. Wesley McMullan
Robert Dozier
W. Wesley McMullan
 
President and Chief Executive Officer
9/12/2019
 
DATE
9/12/2019
 
DATE
 
 
 
/s/ M. Bryan Delong
 
M. Bryan Delong
 
Senior Vice President and
 
Chief Human Resources Officer
 
 
 
9/12/2019
 
DATE
 
 








--------------------------------------------------------------------------------





EXHIBIT A




SUPPLEMENTAL WAIVER AND RELEASE AGREEMENT


This Supplemental Waiver and Release Agreement (“Supplemental Release”) is
entered into by and between Robert Dozier (“Dozier”) on the one hand, and the
Federal Home Loan Bank of Atlanta (“FHLBA”), on the other hand, referred to
collectively herein as the “Parties,” as a condition of Dozier’s receipt of
certain special consideration from the FHLBA to which he is not otherwise
entitled as more particularly described in the Confidential Agreement and
Release to which this Supplemental Release was attached as Exhibit “A.”
1.GENERAL AND COMPLETE WAIVER AND RELEASE. Dozier waives, discharges and
releases the FHLBA, their affiliates, subsidiaries, officers, directors,
employees, agents, attorneys and successors and assigns (the “Releasees”) from
any and all claims, demands, charges, complaints, liabilities, obligations,
actions, causes of action, suits, costs, expenses, losses, attorneys’ fees, and
damages of any nature whatsoever, known or unknown, for relief of any nature at
law or in equity, which Dozier now has, owns or holds, or claims to have, own or
hold, or which Dozier at any time heretofore had, owned or held, or claimed to
have, own or hold against any of the Releasees and expressly waives and opts out
of all claims, whether asserted on an individual or class action basis, against
the Releasees, including, but in no way limited to: any claim arising from or
related to Dozier’s employment by the FHLBA or separation from employment with
the FHLBA, any claim under Title VII of the Civil Rights Act of 1964, as
amended; 42 U.S.C. § 1981; The Civil Rights Act of 1866; the Civil Rights Act of
1991; The Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621, et
seq.; The Americans With Disabilities Act (“ADA”); the Rehabilitation Act of
1973; The Family and Medical Leave Act (“FMLA”); The Employee Retirement Income
Security Act (“ERISA”); The Equal Pay Act (“EPA”); the Consolidated Omnibus
Budget Reconciliation Act “COBRA”), and the Occupational Safety and Health Act
(“OSHA”); OCGA § 34-1-3; The Georgia Minimum Wage Law, OCGA § 34-4-1 et seq.;
OCGA § 34-5-1; The Georgia Equal Employment for Persons with Disabilities Code,
OCGA § 34-6A-1 et seq.; OCGA § 34-7-2; OCGA § 45-19-28; all “whistleblower
claims” or other claims involving the violation of public policy, retaliation,
or interference with legal rights, but only to the extent allowed by law, and
all claims alleging an adverse employment action motivated by employee activity
protected by any local, state, or federal law; any and all other federal, state,
and local employment or discrimination laws; any tort, or constitutional claims;
and any alleged breach of contract claims (specifically including, but not
limited to, any claim based on any contract of employment) or claims of
promissory estoppel through the Effective Date of this Supplemental Release.
Dozier represents that Dozier has not assigned to any other person any of such
claims and that Dozier has the full right to grant this release. It is agreed
that this is a general release and it is to be broadly construed as a release of
all claims; provided that, notwithstanding the foregoing, this Section expressly
does not include a release of any claims that cannot be released hereunder by
law.


Dozier understands that Dozier is releasing claims that Dozier may not know
about. Dozier acknowledges that Dozier is doing so knowingly and voluntarily,
even though Dozier recognizes that someday Dozier might learn that some or all
of the facts Dozier currently believes to be true are untrue and even though
Dozier might then regret having signed this release. Dozier acknowledges that
Dozier is assuming that risk and that Dozier agrees that this Supplemental
Release shall remain effective in all respects in any such case. Dozier
expressly waives all rights Dozier might have under any law that is intended to
protect Dozier from waiving unknown claims. Dozier understands the significance
of doing so.
2.COVENANT NOT TO SUE. Dozier covenants not to file a lawsuit or otherwise
pursue any of the claims released by this Supplemental Release. Dozier’s
Covenant Not To Sue includes, but is not limited to, claims arising under
federal, state or local laws prohibiting employment discrimination, claims





--------------------------------------------------------------------------------





arising under severance plans and contracts, tort claims and claims growing out
of any legal restrictions on the FHLBA’s rights to terminate its employees or to
take any other employment action, whether statutory, contractual or arising
under common law or case law. Provided that, Dozier is not prohibited from
filing an administrative charge of discrimination with the U.S. Equal Employment
Opportunity Commission (“EEOC”) or other state or federal agency and nothing in
this Supplemental Release shall limit or restrict Dozier’s ability to
participate or cooperate in any inquiry or investigation by the EEOC or other
state or federal agency. With respect to such agency claims or charges, however,
Dozier agrees that Dozier waives and is not entitled to any damages or monetary
compensation from the FHLBA after the Effective Date of this Supplemental
Release for any claim which is based on events alleged to have occurred before
the Effective Date of this Supplemental Release.


3.STIPULATIONS, ADVICE OF COUNSEL, CONSIDERATION, AND REVOCATION PERIOD. By
executing this Supplemental Release, Dozier stipulates, agrees, and warrants
that: the terms of this Supplemental Release are reasonable and in exchange for
consideration to which Dozier would not otherwise be entitled; that prior to
executing this Supplemental Release, Dozier has been advised to, and had the
opportunity to, consult with an attorney and has carefully read and understands
all of the provisions of this Supplemental Release; and that that Dozier is
legally competent and is voluntarily entering into this Supplemental Release.
Dozier specifically acknowledges and agrees that Dozier has knowingly and
voluntarily released the FHLBA and all other Releasees from any and all claims
arising under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §
621, et seq., which Dozier has or may have against any of the Releasees based
upon facts occurring on or before the date on which Dozier signed this
Supplemental Release. Dozier further acknowledges that Dozier has been given at
least twenty-one (21) days to consider this Supplemental Release prior to its
execution. Dozier also understands that Dozier may revoke this Supplemental
Release at any time within seven (7) days following its execution. Dozier
acknowledges, however, that this Supplemental Release shall not become effective
and that the Retention/Severance Payment described in Section 2 of the
Confidential Agreement and Release shall not be paid to Dozier until after the
expiration of the seven-day revocation period.


4.COUNTERPARTS. This Supplemental Release may be executed in counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A WAIVER AND RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.









--------------------------------------------------------------------------------





EMPLOYEE
FEDERAL HOME LOAN BANK OF ATLANTA
 
 
______________
______________________
Robert Dozier
W. Wesley McMullan
 
President and Chief Executive Officer
_____________
 
DATE
_______________
 
DATE
 
 
 
____________________
 
M. Bryan Delong
 
Senior Vice President and
 
Chief Human Resources Officer
 
 
 
_______________
 
DATE
 
 






